DETAILED ACTION
Note to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  


35 USC § 112
The Examiner would like to inform applicant that the "receiving means for rotatably receiving” in claim 1 invokes 112(f) as it: 1) uses “means for”, 2) is modified by functional language, and 2) is not further modified by structural language.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term "essentially" in claim 5 is a relative term which renders the claim indefinite.  The term “essentially" is not defined by the claim, the 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei (US Pub. No. 2015/0262744 A1).
Regarding claim 1, Wei discloses a magnetic construction block, comprising: an outer shell (Fig. 3, items 1 and 2); an inner shell housed within the outer shell (Fig. 3, collectively items 4-6); a plurality of disc-shaped magnets (Fig. 3, item 3); and receiving means for rotatably receiving the plurality of disc-shaped magnets between the inner shell and the outer shell (Fig. 4 and pars. [0035]-[0039]; the Examiner interpreting “means for” as a cavities or pockets on the inner shell).
that the inner shell includes a plurality of faces; and wherein the receiving means includes a plurality of pockets formed in the plurality of faces of the inner shell (Fig. 3 and par. [0039]; noting the cavities may be “disposed on the magnet baffle 4”).
Regarding claim 3, Wei discloses that each face of the plurality of faces includes a corresponding one of the plurality of pockets (Figs. 3 and 4; and pars. [0038]-[0039]).
Regarding claim 4, Wei discloses that each pocket of the plurality of pockets contains a corresponding one of the plurality of disc-shaped magnets (Fig. 3, items 3 and pars. [0038]-[0039]).
Regarding claim 5, Wei discloses that the inner and outer shells have essentially the same geometric shape (Fig. 3; noting both are essentially cube shaped).
Regarding claim 6, Wei discloses that the inner shell has a multi-part construction (Fig. 3; noting collectively four (4) parts of item 4 together with items 5 and 6).
Regarding claim 7, Wei discloses that the inner shell includes a plurality of parts joined together to form the geometric shape (Fig. 3, items 4-6; noting “joined” is defined by merriam-webster.com as “to put or bring in close association”; so physical joining is not required by the claim).
Regarding claim 8, Wei discloses that each part of the plurality of parts includes at least one face of the plurality of faces of the inner shell (Fig. 3, items 4-6).
Regarding claim 9, Wei discloses that the outer shell has a multi-part construction (Fig. 3, items 1 and 2).
Regarding claim 10, Wei discloses that the outer shell includes a plurality of parts joined together to form the geometric shape (Fig. 3, items 1 and 2).
that each face of the plurality of faces of the inner shell is bordered by a corresponding one of the plurality of parts of the outer shell, the corresponding one of the plurality of parts of the outer shell being in close proximity to a corresponding one of the disc-shaped magnets (Fig. 3 and pars. [0038]-[0039]).
Regarding claim 12, Wei discloses that the plurality of part of the outer shell are permanently joined together, whereby the plurality of disc-shaped magnets is effectively entombed within the magnetic construction block (Fig. 3 and par. [0039]; noting fixation of the upper cover 1 to the bottom piece 2 by “screw fixation or ultrasonic welding”; noting “entombing” is functionally possible given the structure).
Regarding claim 13, Wei discloses that each magnet of the plurality of disc-shaped magnets has a pair of diametrically-opposed poles (par. [0035]; noting N/S poles).
Regarding claim 14, Wei discloses that the positions of the poles of a corresponding one of the disc-shaped magnets is variable relative to the inner and outer shells responsive to the rotation of the corresponding one of the disc-shaped magnets (par. [0035]).
Regarding claim 19, Wei discloses that the inner and outer shells are in the shape of a cube (Fig. 3).
Regarding claim 20, Wei discloses that the inner and outer shells have a semi-cylindrical shape (Fig. 8).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wei (US Pub. No. 2015/0262744 A1).
Regarding claim 15, Wei discloses that the outer shell is made from a non-magnetic material (par. [0041]).  It is noted that Wei does not specifically discloses that the inner shell is non-magnetic.  However, Wei does disclose that the magnet can rotate freely between the inner shell and the outer shell (par. [0036]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Wei to make the inner shell from a non-magnetic material because doing so would be use of a known technique (using non-magnetic material) to improve a similar product (an inner shell in a magnetic block) in the same way (using a non-magnetic material for the inner shell in order to allow the magnetic placed between the inner and outer shell to rotate freely).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US Pub. No. 2015/0262744 A1) in view of Howard (US Pub. No. 2015/0079870 A1).
Regarding claim 16, it is noted that Wei does not specifically disclose that the non-magnetic material is opaque.  However, Wei does disclose a block that would inherently have some finish on it (Fig. 3 and par. [0041]).  In addition, Howard discloses a block that has an opaque finish (par. [0014]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Wei to make the block opaque as taught by Howard because doing so would be a simple substitution of one element (an opaque finish) for another (some inherent finish) to obtain predictable results (using an opaque finish on a block).
Regarding claim 17, it is noted that Wei does not specifically disclose that the non-magnetic material is translucent.  However, Wei does disclose a block that would inherently 
Regarding claim 18, it is noted that Wei does not specifically disclose that the non-magnetic material is transparent.  However, Wei does disclose a block that would inherently have some finish on it (Fig. 3 and par. [0041]).  In addition, Howard discloses a block that has transparent finish (par. [0014]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Wei to make the block transparent as taught by Howard because doing so would be a simple substitution of one element (a transparent finish) for another (some inherent finish) to obtain predictable results (using an transparent finish on a block).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
2/18/21


/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711